COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Aakil Holdings Trust/Raymond Groves and Norris Groves v. 2011
                           Homes, LLC

Appellate case number:     01-22-00356-CV

Trial court case number: 1182819

Trial court:               County Civil Court at Law No. 4 of Harris County

        Appellant Norris Groves filed a notice of appeal on his own behalf and on behalf of the
Aakil Holdings Trust and Raymond Groves. The clerk’s record also indicates that Norris Groves
is the executor of the Estate of Betty J. Groves. On June 28, 2022, Norris Groves filed an
appellants’ brief on behalf of Aakil Holdings Trust and the Estate of Betty J. Groves.
        A non-attorney pro se is prohibited from appearing in an appellate court in the capacity of
executor of an estate, as trustee of a trust, or on behalf of other persons. See In re Guetersloh, 326
S.W.3d 737, 740 (Tex. App.—Amarillo 2010, orig. proceeding). This is because a pro se who
attempts to represent others or attempts to act on behalf of a trust or estate is necessarily engaging
in the unauthorized practice of law. See id.
       Accordingly, the Court strikes appellants’ brief filed on June 28, 2022 because Norris
Groves has asserted issues on behalf of the Aakil Holdings Trust, the Estate of Betty J. Groves,
and Raymond Groves. Norris Groves may refile the appellant’s brief raising issues on his own
behalf and if he chooses to do so, the revised appellant’s brief will be due in 30 days from the
date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___August 23, 2022____